Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
May 22, 2018.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-18-00151-CV



             IN RE DISCOVERY DRILLING PTE. LTD, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              80th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-18964

                        MEMORANDUM OPINION

      On February 27, 2018, relator Discovery Drilling PTE. Ltd filed a petition for
writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West Supp.
2017); see also Tex. R. App. P. 52.

      At relator’s request, we abated this mandamus proceeding on April 12, 2018.
      On May 9, 2018, relator filed a motion asking this court to dismiss its petition
for writ of mandamus.

      We lift the abatement, GRANT the motion, and dismiss relator’s petition for
writ of mandamus.


                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Jamison.




                                          2